DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Lee et al. (U.S. Patent Application Number: 2018/0367980).
Consider claim 1; Lee discloses a method comprising: by a user equipment: 
receiving, from a network entity (e.g. AMF), first allowed network slice selection assistance information identifying a first network slice that was authorized (par. 99, lines 2-3; par. 106); 
receiving, from the network entity (e.g. AMF), pending network slice selection assistance information identifying a second network slice for which a slice-specific secondary authentication procedure is pending [e.g. S-NSSAI#1 is temporarily rejected due to a current network situation (par. 169, 171)]; and 
sending, to the network entity (e.g. AMF), requested network slice selection assistance information based at least in part on the first allowed network slice selection assistance information (par. 113, lines 1-6).
Consider claim 2; Lee discloses receiving, from the network entity (e.g. AMF), second allowed network slice selection assistance information identifying the second network slice for which the slice-specific secondary authentication procedure was successful (par. 171, 172); and sending, to the network entity [e.g. AMF (par. 174)], requested network slice selection assistance information based at least in part on the second allowed network slice selection assistance information (par. 173).
Consider claim 3; Lee discloses the network entity comprises an access and mobility management function (AMF) (par. 106).
Consider claim 4; Lee discloses receiving, from the network entity, a first registration accept message that includes the first allowed network slice selection assistance information (par. 106) and the pending network slice selection assistance information [e.g. S-NSSAI#1 is temporarily rejected due to a current network situation (par. 169, 171)].
Consider claim 5; Lee discloses receiving, from the network entity [e.g. AMF (par. 174)], a second registration accept message that includes the second allowed network slice selection assistance information (par. 178, line 1 – par. 179, line 3).
Consider claim 6; Lee discloses receiving, from the network entity (e.g. AMF), rejected network slice selection assistance information identifying one or more network slices that have not been authorized (par. 169).
Consider claim 7; Lee discloses the network entity comprises an access and mobility management function (AMF) (par. 106).
Consider claim 8; Lee discloses an apparatus comprising: 
a processor configured with processor-executable instructions to (par. 182, lines 1-5):
receiving, by a user equipment (e.g. terminal) from a network entity (e.g. AMF), first allowed network slice selection assistance information identifying a first network slice that was authorized (par. 99, lines 2-3; par. 106); 
receiving, by a user equipment (e.g. terminal) from the network entity (e.g. AMF), pending network slice selection assistance information identifying a second network slice for which a slice-specific secondary authentication procedure is pending [e.g. S-NSSAI#1 is temporarily rejected due to a current network situation (par. 169, 171)]; and 
sending, by a user equipment (e.g. terminal) to the network entity (e.g. AMF), requested network slice selection assistance information based at least in part on the first allowed network slice selection assistance information (par. 113, lines 1-6).
Consider claim 9; Lee discloses receiving, by a user equipment (e.g. terminal) from the network entity (e.g. AMF), second allowed network slice selection assistance information identifying the second network slice for which the slice-specific secondary authentication procedure was successful (par. 171, 172); and sending, by a user equipment (e.g. terminal) to the network entity [e.g. AMF (par. 174)], requested network slice selection assistance information based at least in part on the second allowed network slice selection assistance information (par. 173).
Consider claim 10; Lee discloses the network entity comprises an access and mobility management function (AMF) (par. 106).
Consider claim 11; Lee discloses receiving, by a user equipment (e.g. terminal) from the network entity, a first registration accept message that includes the first allowed network slice selection assistance information (par. 106) and the pending network slice selection assistance information [e.g. S-NSSAI#1 is temporarily rejected due to a current network situation (par. 169, 171)].
Consider claim 12; Lee discloses receiving, by a user equipment (e.g. terminal) from the network entity [e.g. AMF (par. 174)], a second registration accept message that includes the second allowed network slice selection assistance information (par. 178, line 1 – par. 179, line 3).
Consider claim 13; Lee discloses receiving, by a user equipment (e.g. terminal) from the network entity (e.g. AMF), rejected network slice selection assistance information identifying one or more network slices that have not been authorized (par. 169).
Consider claim 14; Lee discloses the network entity comprises an access and mobility management function (AMF) (par. 106).
Consider claim 15; Lee discloses receiving, from the network entity, a first registration accept message that includes the first allowed network slice selection assistance information (par. 106) and the pending network slice selection assistance information [e.g. S-NSSAI#1 is temporarily rejected due to a current network situation (par. 169, 171)].
Consider claim 16; Lee discloses receiving, by a user equipment (e.g. terminal) from the network entity, a first registration accept message that includes the first allowed network slice selection assistance information (par. 106) and the pending network slice selection assistance information [e.g. S-NSSAI#1 is temporarily rejected due to a current network situation (par. 169, 171)].
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646